UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 649-2877 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock $6 Par Value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerý Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noý The aggregate market value of voting and non-voting common equity held by non affiliates of the registrant as of June 30, 2009 (2nd quarter) was approximately $174,206,799 (based on the $18.10 per share closing price of the Company’s Common Stock, $6 Par Value, as reported on the New York Stock Exchange on June 30, 2009).In determining who are affiliates of the Company for purposes of computation, it is assumed that directors, officers, and other persons who held on December 31, 2009, more than 5 percent of the issued and outstanding Common Stock of the Company are “affiliates” of the Company.The characterization of such directors, officers, and other persons as affiliates is for the purposes of this computation only and should not be construed as a determination or admission for any other purpose. On February 26, 2010 there were outstanding 11,729,766 shares of voting Common Stock, $6 Par Value. DOCUMENTS INCORPORATED BY REFERENCE The Company’s Definitive Proxy Statement relating to its Annual Meeting of Stockholders to be held on May 4, 2010 to be filed with the Securities and Exchange Commission pursuant to Regulation 14A under the Securities Act of 1934, is incorporated by reference in Items 10, 11, 12, 13 and 14 of Part III of this Form 10-K. CENTRAL VERMONT PUBLIC SERVICE CORPORATION FORM 10-K - 2009 TABLE OF CONTENTS Page PART I Item 1. Business 2 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 16 Item 4. Removed and Reserved 16 PART II Item 5. Market for Registrant’s Common Equity, RelatedStockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 48 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules Schedule II Valuation and Qualifying Accounts Signatures Page 1 of 123 CENTRAL VERMONT PUBLIC SERVICE CORPORATION Cautionary Statements Regarding Forward-Looking InformationStatements contained in this report that are not historical fact are forward-looking statements within the meaning of the ‘safe-harbor’ provisions of the Private Securities Litigation Reform Act of 1995.Whenever used in this report, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things: § the actions of regulatory bodies with respect to allowed rates of return, continued recovery of regulatory assets and alternative regulation; § liquidity risks; § performance and continued operation of the Vermont Yankee nuclear power plant; § changes in the cost or availability of capital; § our ability to replace or renegotiate our long-term power supply contracts; § effects of and changes in local, national and worldwide economic conditions; § effects of and changes in weather; § volatility in wholesale power markets; § our ability to maintain or improve our current credit ratings; § the operations of ISO-New England; § changes in financial or regulatory accounting principles or policies imposed by governing bodies; § capital market conditions, including price risk due to marketable securities held as investments in trust for nuclear decommissioning, pension and postretirement medical plans; § changes in the levels and timing of capital expenditures, including our discretionary future investments in Transco; § performance of other parties in joint projects, including other Vermont utilities and Transco; § our ability to successfully manage a number of projects involving new and evolvingtechnology; § our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and § other presently unknown or unforeseen factors. We cannot predict the outcome of any of these matters; accordingly, there can be no assurance as to actual results.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. PART I Item 1.Business (a) General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “our” or the “company”) is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in 163 towns, villages and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-New England, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include: § Custom Investment Corporation (“Custom”), formed for the purpose of holding passive investments, including the stock of our subsidiaries that invest in regulated business opportunities.On October 13, 2003, we transferred our shares of Vermont Yankee Nuclear Power Corporation (“VYNPC”) to Custom.The transfer to Custom does not affect our rights and obligations related to VYNPC.On December 30, 2009, Custom transferred the VYNPC shares back to us.We plan to dissolve Custom in 2010. § C.V. Realty, Inc., a real estate company that owns, buys, sells and leases real and personal property and interests therein related to the utility business. § CVPSC - East Barnet Hydroelectric, Inc., formed to finance and construct a hydroelectric facility in Vermont, which became operational September 1, 1984.We have leased and operated it since the in-service date. § Catamount Resources Corporation (“CRC”), formed to hold our investments in unregulated business opportunities.CRC’s wholly owned subsidiary, Eversant Corporation, engages in the sale and rental of electric water heaters in Vermont and New Hampshire through a wholly owned subsidiary, SmartEnergy Water Heating Services, Inc. Page 2 of 123 § In 2007, we dissolved our wholly owned subsidiary Connecticut Valley Electric Company, Inc. (“Connecticut Valley”), which had been incorporated under the laws of New Hampshire on December 9, 1948.Connecticut Valley distributed and sold electricity in parts of New Hampshire bordering the Connecticut River, until January 1, 2004, when it completed the sale of substantially all of its plant assets and its franchise to Public Service Company of New Hampshire.Its remaining assets were nominal. Our equity ownership interests as of December 31, 2009 are summarized below: § We own 58.85 percent of the common stock of VYNPC, which was initially formed by a group of New England utilities to build and operate a nuclear-powered generating plant in Vernon, Vermont.On July 31, 2002, the plant was sold to Entergy Nuclear Vermont Yankee, LLC (“Entergy-Vermont Yankee”).The sale agreement included a purchased power contract between VYNPC and Entergy-Vermont Yankee.Under the purchased power contract, VYNPC pays Entergy-Vermont Yankee for generation at fixed rates, and in turn, bills the purchased power contract charges from Entergy-Vermont Yankee with certain residual costs of service through a FERC tariff to us and the other Vermont Yankee sponsors.Although we own a majority of the shares of VYNPC, our ability to exercise control is effectively restricted by the purchased power contract, the sponsor agreement among the group of New England utilities that formed VYNPC and the composition of the board of directors under which it operates. § We own 47.05 percent of the common stock and 48.03 percent of the preferred stock of Vermont Electric Power Company, Inc. (“VELCO”).In June 2006, VELCO transferred substantially all of its business operations and assets to Vermont Transco LLC (“Transco”).VELCO’s wholly owned subsidiary, Vermont Electric Transmission Company, Inc., was formed to finance, construct and operate the Vermont portion of the 450 kV DC transmission line connecting the Province of Quebec with Vermont and the rest of New England. § We own 33.35 percent of the voting equity units of Transco, which was formed by VELCO and its owners, including us, in June 2006. Transco owns and operates the high-voltage transmission system in Vermont.VELCO and its employees manage the operations of Transco under a Management Services Agreement.VELCO owns 11.32 percent of the voting equity units of Transco.Our total direct and indirect(through our VELCO ownership) interest in Transco is 38.68 percent of the voting equity units. § We own 2 percent of the outstanding common stock of Maine Yankee Atomic Power Company (“Maine Yankee”), 2 percent of the outstanding common stock of Connecticut Yankee Atomic Power Company (“Connecticut Yankee”) and 3.5 percent of the outstanding common stock of Yankee Atomic Electric Company (“Yankee Atomic”).These plants have been decommissioned. We also own small generating facilities and have joint ownership interests in certain Vermont and regional generating facilities.These are described in Sources and Availability of Power Supply below. (b) Financial Information about Industry Segments We have two principal operating segments, consisting of the principal regulated utility business and the aggregate of the other non-utility companies.See Part II, Item 8, Note 18 - Segment Reporting for financial information by segment. (c) Narrative Description of Business As a regulated electric utility, we have an exclusive right to serve customers in our service territory, which can generally be expected to result in relatively stable revenue streams.The ability to increase our customer base is limited to acquisitions or growth within our service territory.Due to our geographic location and the nature of our customer base, weather and economic conditions significantly affect retail sales revenue.Retail sales volume over the last 10 years has grown at an average rate of less than 1 percent per year, ranging from a decrease of about 3 percent in 2009, due primarily to the poor economy, to increases of over 2 percent in other years. Page 3 of 123 Our operating revenues consist primarily of retail and resale sales.Retail sales are comprised of sales to a diversified customer mix, including residential, commercial and industrial customers.Sales to the five largest retail customers receiving electric service accounted for about 5 percent of our annual retail electric revenues for 2009, and about 6 percent in 2008 and 2007.Resale sales are comprised of long-term sales to third parties in New England, sales in the energy markets administered by ISO-New England and short-term system capacity sales.Operating revenues as of December 31 consisted of the following: Revenues Energy (mWh) Sales Retail Sales: Residential 41% 40% 41% 33% 33% 33% Commercial 30% 32% 33% 27% 29% 29% Industrial and other 10% 11% 11% 12% 13% 14% Resale Sales 16% 14% 12% 28% 25% 24% Other operating revenue 3% 3% 3% 0% 0% 0% Retail Rates:Our retail rates are set by the Vermont Public Service Board (“PSB”) after considering the recommendations of Vermont’s consumer advocate, the Vermont Department of Public Service (“DPS”).Fair regulatory treatment is fundamental to maintaining our financial stability.Rates must be set at levels to recover costs, including a market rate of return to equity and debt holders, in order to attract capital.See Part II, Item 8, Note 7 - Retail Rates and Regulatory Accounting. Wholesale Rates:We provide wholesale transmission service to 10 network customers and five point-to-point customers under ISO-New England FERC Electric Tariff No. 3, Section II - Open Access Transmission Tariff (Schedules 21-CV and 20A-CV).We maintain an OASIS site for transmission on the ISO-New England web page. Sources and Availability of Power Supply Our power supply portfolio includes sources used to serve our retail electric load requirements.Our current power forecast shows energy purchase and production amounts in excess of load obligations through 2011.For the year ended December 31, 2009 energy generation and purchased power required to serve retail customers totaled 2,316,000 mWh.The maximum one-hour integrated demand during that period was 407.4 MW and occurred on December 29, 2009. For 2008, our energy generation and purchased power required to serve retail customers totaled 2,407,000 mWh.The maximum one-hour integrated demand was 414.4 MW and occurred on January 3, 2008.The sources of energy and capacity available to us for the year ended December 31, 2009 are as follows: Net Effective Capability Generated and Purchased 12 Month Average MW mWh Percent Wholly Owned Plants: Hydro Diesel and Gas Turbine Jointly Owned Plants: Millstone #3 Wyman #4 McNeil Long-Term Purchases: VYNPC Hydro-Quebec Independent power producers Other Purchases: System and other purchases NEPOOL (ISO-New England) Total Page 4 of 123 Wholly Owned Plants:Our wholly owned plants are located in Vermont, and have a combined nameplate capacity of 74.2 MW.We operate all of these plants, which include: 1) 20 hydroelectric generating facilities with nameplate capacities ranging from a low of 0.3 MW to a high of 7.5 MW, for an aggregate nameplate capacity of 45.3 MW; 2) two oil-fired gas turbines with a combined nameplate capacity of 26.5 MW; and 3) one diesel peaking unit with a nameplate capacity of 2.4 MW.The diesel plant has been deactivated since 2007 but its capacity is included in the above totals. Jointly Owned Plants:We have joint-ownership interests in three generating facilities and one transmission facility.As shown in the sources and availability of power supply table above, we receive our share of output and capacity from the three generating facilities.The Highgate Converter is directly connected to the Hydro-Quebec system to the north and to the Transco system for delivery of power to Vermont utilities.This facility can deliver power in either direction, but predominantly delivers power from Hydro-Quebec to Vermont.Additional information about these facilities is shown in the table below. Fuel Type Ownership Date In Service MW Entitlement Wyman #4 Oil 1.78% Joseph C. McNeil Various 20.00% Millstone Unit #3 Nuclear 1.73% Highgate Transmission Facility 47.52% N/A VYNPC:We purchase our entitlement share of Vermont Yankee plant output from VYNPC under a long-term power contract between VYNPC and Entergy-Vermont Yankee.The contract extends through the plant’s current license life, which expires in March 2012.Prices per megawatt-hour under the contract range from $43 in 2010 to $45 in 2012, and the contract contains a provision known as the “low market adjuster” that calls for a downward adjustment in the contract price if market prices for electricity fall by defined amounts. Entergy-Vermont Yankee has no obligation to supply energy to VYNPC over the amount the plant is producing, so we receive reduced amounts when the plant is operating at a reduced level, and no energy when the plant is not operating.We are responsible for purchasing replacement energy at these times.The plant normally shuts down for about one month every 18 months for maintenance and to insert new fuel into the reactor.The next refueling outage is scheduled for the spring of 2010.We typically enter into forward purchase contracts for replacement power during scheduled outages. We have a forced outage insurance policy to cover additional costs, if any, of obtaining replacement power from other sources if the Vermont Yankee plant experiences unplanned outages.The current policy covers March 22, 2009 through March 21, 2010.In October 2009, we purchased coverage for the period March 22, 2010 through March 21, 2011.See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Power Supply Matters. Entergy-Vermont Yankee has submitted a renewal application with the NRC and an application for a Certificate of Public Good (“CPG”) with the PSB for a 20-year extension of the Vermont Yankee plant operating license.Entergy-Vermont Yankee also needs approval from the PSB and Vermont Legislature to continue to operate beyond 2012.Significant hurdles may prevent its relicensing.Potential operating, transparency and communication issues related to the plant and its operations have raised serious concerns among regulators and members of the Vermont Legislature, including some who have called for its temporary or permanent shutdown.An intervenor in the CPG case has requested that the PSB order a shutdown of the Vermont Yankee plant pending resolution of current tritium leaks at the site.The PSB has opened a new docket to consider that request.We are unable to predict the outcome of this matter. On February 24, 2010, in a non-binding vote, the Vermont Senate voted against allowing the PSB to consider granting the Vermont Yankee plant another 20-year operating license after 2012.A new Vermont legislature will be elected in the fall of 2010 and could vote differently.We are unable to predict the outcome of this matter. At this time, Entergy-Vermont Yankee is attempting to overcome these concerns, but we have not held any formal negotiations on a new contract since these issues arose in January.We rejected Entergy-Vermont Yankee’s current proposal, but both parties are prepared to resume negotiations for a purchased power contract when the issues that have emerged are resolved.We cannot predict the outcome at this time.See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Other Business Risks - Power Supply Risks. Page 5 of 123 Hydro-Quebec: We purchase power from Hydro-Quebec under the Vermont Joint Owners (“VJO”) Power Contract.The VJO is a group of Vermont electric companies, municipal utilities and cooperatives, of which we are a member.The VJO Power Contract has been in place since 1987 and purchases under the contract began in 1990.Related contracts were subsequently negotiated between us and Hydro-Quebec that altered the terms and conditions contained in the original contract by reducing the overall power requirements and related costs.The VJO contract runs through 2020, but our purchases under the contract end in 2016.As of November 1, 2007 the annual load factor was reduced from 80 percent to 75 percent, and it will remain at 75 percent until the contract ends, unless the contract is changed or there is a reduction due to adverse hydraulic conditions. Independent Power Producers:We purchase power from several Independent Power Producers (“IPPs”) who own qualifying facilities under the Public Utilities Regulatory Policies Act of 1978.These facilities use water and biomass as fuel.Most of the power is allocated by a state-appointed purchasing agent that assigns power to all Vermont utilities under PSB rules. System and Other Purchases, including ISO-New England:We participate in the New England regional wholesale electric power markets operated by ISO-New England, Inc., the regional bulk power transmission organization established to assure reliable and economical power supply in New England, which is governed by the Federal Energy Regulatory Commission (“FERC”).We also engage in short-term purchases with other third parties, primarily in New England, to minimize net power costs and power supply risks to our customers.We enter into forward purchase contracts when additional supply is needed and enter into forward sale contracts when we forecast excess supply.On an hourly basis, power is sold or bought through ISO-New England’s settlement process to balance our resource output and load requirements. See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Power Supply Matters and Part II, Item 8, Note 17 - Commitments and Contingencies for additional information related to our power supply and related long-term power contracts. Franchise Pursuant to Vermont statute (30 V.S.A. Section 249), the PSB has established the service area in which we currently operate.Under 30 V.S.A. Section 251(b), no other company is legally entitled to serve any retail customers in our established service area except as described below. An amendment to Title 30 V.S.A. Section 212(a) enacted May 28, 1987 authorizes the DPS to purchase and distribute power at retail to all consumers of electricity in Vermont, subject to certain preconditions. Such sales have not been made in our service area since 1993. In addition, Chapter 79 of Title 30 of the V.S.A. authorizes municipalities to acquire the electric distribution facilities located within their boundaries. Over the years a handful of municipalities have investigated the possibility of acquiring our distribution facilities.However, no municipality served by us has successfully established a municipal electric distribution system.We cannot predict whether efforts to municipalize portions of our service territory will occur in the future or be successful, and if so, what the impact would be on our financial condition. Regulation We are subject to regulation by the PSB, other state commissions, FERC and the NRC as described below. State Commissions:As described above we are subject to the regulatory authority of the PSB with respect to rates and terms of service.Along with VELCO and Transco, we are subject to PSB jurisdiction related to securities issuances, planning and construction of generation and transmission facilities and various other matters.Additionally, the Maine Public Utilities Commission exercises limited jurisdiction over us based on our joint-ownership interest as a tenant-in-common of Wyman #4, and the Connecticut Department of Public Utility Control has similar limited jurisdiction based on our interest in Millstone Unit #3. Federal Power Act:Certain phases of our business and that of VELCO and Transco, including certain rates, are subject to regulation by the FERC.We are a licensee of hydroelectric developments under Part I of the Federal Power Act and along with Transco, we are interstate public utilities under Parts II and III, as amended and supplemented by the National Energy Act.On February 25, 2009, we received a federal license to continue to operate our Carver Falls hydroelectric facility and on February 26, 2009, we received a federal license to continue to operate our Silver Lake hydroelectric facility.These projects represent about 4.1 MW, or 9 percent of our hydroelectric nameplate capacity. Page 6 of 123 Federal Energy Policy Act of 2005:The Federal Energy Policy Act of 2005 (“EPACT”) includes numerous provisions meant to increase domestic gas and oil supplies, improve energy system reliability, build new nuclear power plants, and expand renewable energy sources.It also repealed the Public Utility Holding Company Act of 1935, effective February 2006.By reason of our ownership of utility subsidiaries, we are a holding company as defined in EPACT. We have received a blanket exemption from the FERC to acquire securities of Transco, which previously required FERC approval. NRC: The nuclear generating facilities in which we have an interest are subject to extensive regulation by the NRC.The NRC is empowered to regulate siting, construction and operation of nuclear reactors with respect to public health, safety, environmental and antitrust matters.Under its continuing jurisdiction, the NRC may require modification of units for which operating licenses have already been issued, or impose new conditions on such licenses, or require that the operation of a unit cease or that the level of operation of a unit be temporarily or permanently reduced. Environmental Matters We are subject to environmental regulations in the licensing and operation of the generation, transmission, and distribution facilities in which we have an interest, as well as the licensing and operation of the facilities in which we are a co-licensee.These environmental regulations are administered by local, state and federal regulatory authorities and may impact our generation, transmission, distribution, transportation and waste-handling facilities with respect to air, water, land and aesthetic qualities. We cannot presently forecast the costs or other effects that environmental regulation may ultimately have on our existing and proposed facilities and operations.We believe that any such prudently incurred costs related to our utility operations would be recoverable through the ratemaking process.See Part II, Item 8, Note 17 - Commitments and Contingencies. Competitive Conditions Competition currently takes several forms.At the wholesale level, New England has implemented its version of FERC’s “standard market design” (“SMD”), which is a detailed competitive market framework that has resulted in bid-based competition of power suppliers rather than prices set under cost-of-service regulation.Similar versions of SMD have been implemented in New York and a large abutting multi-state region referred to as PJM.At the retail level, customers have long had energy options. Competition in the energy services market exists between electricity and fossil fuels.In the residential and small commercial sectors, this competition is primarily for electric space and water heating from propane and oil dealers.Competitive issues are cost effectiveness, energy efficiency, service, convenience, cleanliness, automatic delivery and safety. In the large commercial and industrial sectors many of these same factors are expected to influence demand.Additionally, cogeneration and self-generation can be competitive threats to network electric sales.Competitive risks in these market segments are primarily related to seasonal, one-shift milling operations that can tolerate periodic power outages common to such forms of cogeneration or self-generation, and for industrial or institutional customers with steady heat loads where the generator’s waste heat can be used in their manufacturing or space conditioning processes.Competitive advantages for network electricity in those segments can be: cost effectiveness and stability; convenience; cost of back-up power sources or alternatively, reliability; space requirements; noise problems; air emission and site permit issues; and maintenance requirements.However, there may be some circumstances where distributed generation, net metering and cogeneration could provide benefits to us in the constrained areas of our system. In the near-term, increasing appliance efficiency standards, the slowly recovering economy and Vermont’s energy efficiency programs will result in very slow or negative demand growth.In the longer term, we expect that the emergence of new hyper-efficient space and water heating technologies, the use of electricity as a transportation energy source, Smart Grid pricing programs and carbon gas regulation may result in somewhat higher, but most likely very slow, growth in power demand. Another possible competitive threat we face is the potential for customers to acquire our assets through a process known as municipalization.This is described above under the caption Franchise. Seasonal Nature of Business Our kilowatt-hour sales and revenues are typically higher in the winter and summer than in the spring and fall, as sales tend to vary with weather.Ski area and other winter-related recreational activities along with associated lodging and longer hours of darkness contribute to higher sales in the winter, while air conditioning generates higher sales in the summer.Consumption is lowest in the spring and fall, when there is decreased heating or cooling load. Page 7 of 123 Capital Expenditures Our business is capital-intensive because annual construction expenditures are required to maintain the distribution system.Capital expenditures in 2009 amounted to $31.4 million.Capital expenditures for the next five years are expected to range from $37 million to $53 million annually, including an estimated total of more than $60 million for CVPS SmartPowerTM over the 5-year period.On October 27, 2009, the U.S. Department of Energy (“DOE”) announced that Vermont’s electric utilities will receive $69 million in federal stimulus funds to deploy advanced metering, new customer enhancements and grid automation.As a participant on Vermont’s smart grid stimulus application, we expect to receive a grant of over $31 million.This award will fund a portion of the $60 million SmartPower project discussed above and is reflected in the five-year capital expenditure estimates above.We are now negotiating with the DOE and other Vermont utilities to finalize funding and requirements.The spending levels reflect our continued commitment to invest in system upgrades. These estimates are subject to continuing review and adjustment, and actual capital expenditures and timing may vary. Competitive advantages may also develop for us as we begin to implement CVPS SmartPowerTM within our service territory.A smart grid delivers electricity from suppliers to consumers using digital technology to save energy and cost.Although there are specific and proven smart grid technologies in use, smart grid is an aggregate term for a set of related technologies rather than a name for a specific technology with a generally agreed-upon specification. Some of the expected benefits of such a modernized electricity network include more efficient use of the grid, reducing consumer power consumption during peak hours, enabling grid connection of distributed generation, reducing the duration of outages, enhanced system management, reduced operating costs and incorporating grid energy storage for distributed generation load balancing. Number of Employees At December 31, 2009, we had 534 employees.Of these employees, 213 were represented by Local Union No. 300, affiliated with the International Brotherhood of Electrical Workers (“IBEW”).On December 31, 2008, we agreed to a new five-year contract with our employees represented by the union, which expires on December 31, 2013.Over time, our number of employees has been reduced in anticipation of CVPS SmartPowerTM operational efficiencies and for other reasons. Executive Officers of Registrant The following sets forth the executive officers. There are no family relationships among the executive officers. The term of each officer is for one year or until a successor is elected. Officers are normally elected annually. Name and Age Office Officer Since Robert H. Young, 62 Chair of the board of directors, President and chief executive officer Pamela J. Keefe, 44 Senior vice president, chief financial officer, and treasurer William J. Deehan, 57 Vice president - power planning and regulatory affairs Joan F. Gamble, 52 Vice president - strategic change and business services Brian P. Keefe, 52 Vice president - government and public affairs Joseph M. Kraus, 54 Senior vice president - operations, engineering and customer service Dale A. Rocheleau, 51 Senior vice president, general counsel and corporate secretary Mr. Young joined the Company in 1987, was elected to his present position in 1995, and was appointed chair of the board in February 2010.Mr. Young also serves as president, CEO, and chair of the our subsidiaries: CVPSC - East Barnet Hydroelectric, Inc.; CV Realty, Inc.; Custom; CRC; Eversant Corporation; and SmartEnergy Water Heating Services, Inc. He serves as chair of the board of directors of our affiliate, VYNPC. He is also a director of our affiliates: VELCO and Vermont Electric Transmission Company, Inc. Mr. Young is a director of the Edison Electric Institute, Inc., Vermont Business Roundtable, Associated Industries of Vermont, and the Weston Playhouse Theatre Company.He is a member of the advisory board of The Chittenden Trust Company, a division of People’s United Bank. Ms. Keefe joined the company in June 2006. Prior to being elected to her present position she served as vice president, chief financial officer, and treasurer from June 2006 to May 2009.Prior to joining the company, from 2003 to 2006 she served as senior director of financial strategy and assistant treasurer of IDX Systems Corporation (“IDX”); from 1999 to 2003 she served as director of financial planning and analysis and assistant treasurer at IDX. Ms. Keefe serves as a director, vice president, chief financial officer, and treasurer of our subsidiaries: CVPSC - East Barnet Hydroelectric, Inc.; C.V. Realty, Inc.; Custom; CRC; Eversant Corporation; and SmartEnergy Water Heating Services, Inc. She also serves as a director of our affiliate, VYNPC.Additionally, Ms. Keefe serves as a member of the Rutland Regional Medical Center Investment Committee. Page 8 of 123 Mr. Deehan joined the company in 1985 with nine years of utility regulation and related research experience.Mr. Deehan was elected to his present position in May 2001.He serves as a director of the Joseph C. McNeil Generating Station, the Vermont Electric Power Producers, Inc., and the Rutland County Boys and Girls Club.Additionally, Mr. Deehan is a member of the International Association of Energy Economists and the Organizing Committee of the Rutgers University Advanced Regulatory Economics Workshop. Ms. Gamble joined the company in 1989 with 10 years of electric utility and related consulting experience.Ms. Gamble was elected to her present position in August 2001.Ms. Gamble also serves as vice president - strategic change and business services for our subsidiary, Eversant Corporation.She serves as a director for our subsidiaries, Eversant Corporation and SmartEnergy Water Heating Services, Inc.She is also on the board of the Vermont Achievement Center, Rutland Regional Medical Center, Rutland Regional Health Service, and Vermont Public Television.She is a member of the Vermont Supreme Court's Commission on Judicial Operation. Mr. Keefe joined the company in December 2006. Prior to being elected to his present position he served as vice president for governmental affairs from December 2006 to September 2007.Prior to joining the company, from 2000 to 2006 he served as a senior aide to U.S. Senator James M. Jeffords, focusing on energy, environment and economic development issues, and serving as liaison between Vermont constituents and Washington, D.C. policymakers.He is on the board of the Vermont Chamber of Commerce and is a member of the Vermont Council on the Future of Vermont. Mr. Kraus joined the company in 1981. Prior to being elected to his present position he served as senior vice president engineering and operations, general counsel, and secretary from May 2003 until November 2003.Mr. Kraus serves as a director of our subsidiaries: CVPSC - East Barnet Hydroelectric, Inc.; C.V. Realty, Inc.; Custom; CRC; Eversant Corporation; and SmartEnergy Water Heating Services, Inc.Additionally, Mr. Kraus serves as a director and president of The Mentor Connector (a community-based, non-profit organization that matches volunteer mentors with children in need) and is a member of the Governor's Homeland Security Advisory Council. Mr. Rocheleau joined the company in November 2003.Prior to being elected to his present position he served as senior vice president for legal and public affairs, and corporate secretary from November 2003 to September 2007. Prior to joining the company, he served as a director and attorney at law from 1992 to 2003 with Downs Rachlin Martin, PLLC. Mr. Rocheleau serves as a director, senior vice president, general counsel and corporate secretary of our subsidiaries: CVPSC - East Barnet Hydroelectric, Inc.; C.V. Realty, Inc.; Custom; CRC; Eversant Corporation; and SmartEnergy Water Heating Services, Inc.He is also a trustee of the University of Vermont and State Agricultural College Board of Trustees.Additionally, he serves as a director of the Hartford Land Company, the Greater Burlington Industrial Corporation, Cynosure, Inc., and the Rutland Economic Development Corporation.Mr. Rocheleau is also a member of the Governor's Council of Environmental Advisors. Energy Conservation and Load Management The primary purpose of Conservation and Load Management programs is to offset need for long-term power supply and delivery resources that are more expensive to purchase or develop than customer-efficiency programs, including unpriced external factors such as emissions and economic risk.The Vermont Energy Efficiency Utility (“EEU”), created by the state of Vermont to implement energy efficiency programs throughout Vermont, began operation in January 2000.We have a continuing obligation to provide customer information and referrals, and coordination of customer service, power quality, and any other distribution utility functions, which may intersect with the EEU’s activities. We have retained the obligation to provide demand side management programs targeted at deferral of our transmission and distribution projects, as identified in Vermont’s Distributed Utility Planning (“DUP”).DUP is designed to ensure that safe, reliable delivery services are provided at least cost.The PSB recently approved a similar process for the bulk transmission lines owned and operated by Transco.The PSB appointed three members of the public, along with representatives of the state’s utilities, including us, to the newly created Vermont System Planning Committee to oversee that process.In 2006, the Vermont Legislature also gave Efficiency Vermont authority to target the delivery of energy efficiency to specific geographic areas to defer transmission and distribution upgrades.This process began for the first time in 2007. Recent Energy Policy Initiatives Several laws have been passed since 2005 that impact electric utilities in Vermont.While provisions of recently passed laws are now being implemented, there is continued interest in additional policies designed to reduce electricity consumption, promote renewable energy and reduce greenhouse gas emissions.We continue to monitor regional and federal proposals that may have an impact on our operations.See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Recent Energy Policy Initiatives. Page 9 of 123 (d) Financial Information about Geographic Areas Neither we nor our subsidiaries have any foreign operations or export sales.The regulated utility business engages in the purchase, production, transmission, distribution and sale of electricity in Vermont as well as the transmission of energy in New Hampshire and the generation of energy in New York, Maine and Connecticut.SmartEnergy Water Heating Services, Inc. engages in the sale and rental of electric water heaters in Vermont and New Hampshire. (e) Available Information We make available free of charge through our InternetWeb site, www.cvps.com, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports as soon as reasonably practicable after electronically filing with the Securities and Exchange Commission (“SEC”). Access to the reports is available from the main page of the InternetWeb site through “Investor Relations.”Our Corporate Ethics and Conflict of Interest Policy, Corporate Governance Guidelines, and Charters of the Audit, Compensation and Corporate Governance Committees are also available on the InternetWeb site. Access to these documents is available from the main page of our InternetWeb site under “About us” and then “Corporate Governance.” Printed copies of these documents are also available upon written request to the Assistant Corporate Secretary at our principal executive offices. Our reports, proxy, information statements and other information are also available by accessing the SEC’s InternetWeb site, www.sec.gov, or at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549. Information regarding operation of the Public Reference Room is available by calling the SEC at 1-800-732-0330. Item 1A.Risk Factors We operate in a market and regulatory environment that involves significant risks, many of which are beyond our control, cannot be limited cost-effectively or may occur despite our risk-mitigation strategies.Each of the following risks could have a material effect on our performance.Also see Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Other Business Risks and Part II, Item 7A, Quantitative and Qualitative Disclosures About Market Risk. We are subject to substantial utility-related regulation on the federal, state and local levels, and changes in regulatory or legislative policy could jeopardize our full recovery of costs.At the federal level, the FERC regulates our transmission rates, affiliate transactions, the acquisition by us of securities of regulated entities and certain other aspects of our business.The PSB regulates the rates, terms and conditions of service, various business practices and transactions, financings, transactions between us and our affiliates, and the siting of our transmission and generation facilities and our ability to make repairs to such facilities.Our allowed rates of return, rate structures, operation and construction of facilities, rates of depreciation and amortization, and recovery of costs (including decommissioning costs and exogenous costs such as storm response-related expenses), are all determined within the regulatory process.The timing and adequacy of regulatory relief directly affect our results of operations and cash flows.Under state law, we are entitled to charge rates that are sufficient to allow us an opportunity to recover reasonable operation and capital costs and a return on investment to attract needed capital and maintain our financial integrity, while also protecting relevant public interests.We prepare and submit periodic filings with the DPS for review and with the PSB for review and approval.The PSB may deny the recovery of costs incurred for the operation, maintenance, and construction of our regulated assets, as well as reduce our return on investment. Furthermore, compliance with regulatory and legislative requirements could result in substantial costs in our operations that may not be recovered.Also see Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Retail Rates and Alternative Regulation, for additional information about our Alternative Regulation Plan that became effective on November 1, 2008.It expires on December 31, 2011, but we have an option to petition for an extension. We are subject to the effects of changes in Vermont state government resulting from elections of public officials, including the governor and appointees of the PSB.A change in public officials could have implications on our regulatory relationships and future rate settlements.New officials could have different views on various regulatory issues. Page 10 of 123 Unexpected ice, wind and snow storms or extraordinarily severe weather can dramatically increase costs, with a significant lapse of time before we recover these costs through our rates.The demand for our services and our ability to provide them without material unplanned expenses are directly affected by weather conditions. We serve a largely rural, rugged service territory with dense forestation that is subject to extreme weather conditions.Storm activity has been significant in recent years, with the two most expensive storms in our history occurring in 2007 and 2008.Our results of operations can be affected by changes in weather.Severe weather conditions such as ice and snow storms, high winds and natural disasters may cause outages and property damage that may require us to incur additional costs that are generally not insured and that may not be recoverable from customers.The effect of the failure of our facilities to operate as planned under these conditions would be particularly burdensome during a peak demand period.We typically receive the five-year average of storm restoration costs in our rates.Weather conditions also directly influence the demand for electricity. We are currently recovering storm response-related costs from the 2008 major storm under our alternative regulation plan, but are unable to predict whether future major storm costs will qualify as an exogenous factor or if we will receive regulatory approval for full recovery of costs. We are subject to extensive federal, state and local environmental regulation that could have a material adverse effect on our financial position, results of operations or cash flows. We are subject to federal, state and local environmental regulations that monitor, among other things, emission allowances, pollution controls, maintenance, site remediation, equipment upgrades and management of hazardous waste.Various governmental agencies require us to obtain environmental licenses, permits, inspections and approvals.Compliance with environmental laws and requirements can impose significant costs, reduce cash flows and result in plant shutdowns or reduced plant output. Any failure by us to comply with environmental laws and regulations, even if due to factors beyond our control or reinterpretations of existing requirements, could also increase costs.Existing environmental laws and regulations may be revised or new lawsand regulations seeking to protect the environment may be adopted or become applicable to us. The cost impact of any such legislation would be dependent upon the specific requirements adopted and cannot be determined at this time.Also, see Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, Recent Energy Policy Initiatives. Greenhouse gas emission legislation or regulations, if enacted, could significantly increase the wholesale cost of power, capital expenditures or operating costs.Global climate change issues have received an increased focus on the federal and state government levels which could potentially lead to additional rules and regulations that impact how we operate our business, including power plants we own and general utility operations.The ultimate impact on our business would be dependent upon the specific rules and regulations adopted and we cannot predict the effects of any such legislation at this time.We anticipate that compliance with greenhouse gas emission limitations for all suppliers may entail replacement of existing equipment, installation of additional pollution control equipment, purchase of emissions allowances, curtailment of certain operations or other actions.Also, see Part II, Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Recent Energy Policy Initiatives. Our business is affected by local, national and worldwide economic conditions, and due to current market volatility, we have a number of cash flow risks.If the current economic crisis intensifies or is sustained for a protracted period of time, potential disruptions in the capital and credit markets may adversely affect our business. There could be adverse effects on: the availability and cost of short-term funds for liquidity requirements; the availability of financially stable counterparties for the forward purchase and forward sale of power; the availability and cost of long-term capital to fund our asset management plan and future investments in Transco; additional funding requirements for our pension trust due to declines in asset values to fund pension liabilities; and the performance of the assets in our Rabbi Trust and decommissioning trust funds. Longer-term disruptions in the capital markets as a result of economic uncertainty, changes in regulation, reduced financing alternatives or failures of financial institutions could adversely affect our access to the funds needed to operate our business. Such prolonged disruptions could require us to take measures to conserve cash until the markets stabilize. In addition, if our ability to access capital becomes significantly constrained, our interest costs will likely increase and our financial condition could be harmed, and future results of operations could be adversely affected. Page 11 of 123 The global economic crisis resulted in a significant decline in lending activity, which has recently begun to abate.We have a $40 million unsecured revolving credit facility and a $15 million unsecured revolving credit facility with different banks. Our access to funds under the revolving credit facilities is dependent on the ability of the counterparty banks to meet the funding commitments. The counterparty banks may not be able to meet the funding commitments if they experience shortages of capital and liquidity or excessive volumes of borrowing requests from other borrowers within a short period. We are currently reviewing options to issue debt and equity to support working capital requirements resulting from investments in our distribution and transmission system.On November 6, 2009, we filed a Registration Statement on Form S-3 with the SEC requesting the ability to offer, from time to time and in one or more offerings, up to $55 million of our common stock.On December 4, 2009, the SEC declared the Registration Statement to be effective.On January 15, 2010, we filed a Prospectus Supplement with the SEC noting that we entered into an Equity Distribution agreement allowing us to issue up to $45 million of shares under an “at-the-market” offering program.As of December 31, 2009, no shares have been issued under this arrangement. We are subject to investment price risk due to equity market fluctuations and interest rate changes, which could result in higher contributions and more cash outflows.Interest rate changes and volatility in the equity markets could impact the values of the debt and equity securities in our pension and postretirement medical trust funds and the valuation of pension and other benefit liabilities, affecting pension and other benefit expenses, contributions to the external trust funds and our ability to meet future pension and postretirement benefit obligations.Interest rate changes and volatility in the equity markets could also impact the value of the debt securities in our nuclear decommissioning trust. We have risks related to our power supply and wholesale power market prices and we could be exposed to high wholesale power prices that could be material.Our material power supply contracts are with Hydro-Quebec and VYNPC.The power supply contracts with Vermont Yankee and Hydro-Quebec comprise the majority of our total annual energy purchases.Combined, these contracts amount to approximately 90 percent of our total energy purchases.If one or both of these sources become unavailable for a period of time, we could be exposed to high wholesale power prices and that amount could be material.Additionally, this could significantly impact our liquidity due to the potentially high cost of replacement power and performance assurance collateral requirements arising from purchases through ISO-New England or third parties.Most incremental replacement power costs would be recovered through the power cost adjustment mechanism in our alternative regulation plan or we could seek emergency rate relief from our regulators if this were to occur.Such relief may or may not be provided and if it is provided we cannot predict its timing or adequacy. Our contract for power purchases from Vermont Yankee ends in March 2012, but there is a risk that the plant could be shut down earlier than expected if Entergy-Vermont Yankee, the plant’s owner, determines that it is not economical to continue operating the plant or public health issues arise.The plant owners are currently trying to determine the source of a leak of tritium-infused water at the plant, which raised the concerns detailed above. We cannot predict the outcome of this matter or how it might affect us. If the Vermont Yankee plant is shut down for any reason prior to the end of its operating license, we would lose the economic benefit of an energy volume equal to close to 50 percent of our total committed supply and have to acquire replacement power resources for approximately 40 percent of our estimated power supply needs.Based on projected market prices as of December 31, 2009, the incremental replacement cost of lost power, including capacity, is estimated to average $27.5 million annually.We are not able to predict whether there will be an early shutdown of the Vermont Yankee plant or whether the PSB would allow timely and full recovery of increased costs related to such shutdown.An early shutdown, depending upon the specific circumstances, could involve cost recovery via the outage insurance described above and recoveries under the PCAM but, in general, would not be expected to materially impact financial results, if the costs are recovered in retail rates in a timely fashion. Deliveries under the contract with Hydro-Quebec end in 2016, but the level of deliveries will begin to decrease after 2012.Hydro-Quebec is in a building phase and interested in a new contract.We recently signed a memorandum of agreement, a precursor to a final contract for ongoing Hydro-Quebec supplies.There is a risk that other sources available to fill out our portfolio may not be as reliable, and the price of such replacement power could be significantly higher than what we have in place today. Page 12 of 123 Extreme weather conditions, breakdowns, war, acts of terrorism or other occurrences could lead to the loss of use or destruction of our facilities or the facilities of third parties that are used in providing our services, or with which our electric facilities are interconnected, and could greatly reduce cash flows and increase our costs of repairs and/or replacement of assets.Our ability to provide energy delivery and related services depends on our operations and facilities and those of third parties, including ISO-New England and electric generators from which we purchase electricity. While we carry property insurance to protect certain assets and general regulatory precedent may provide for the recovery of losses for such incidents, our losses may not be fully recoverable through insurance or customer rates. We could recognize financial losses as a result of volatility in the market values of derivative contracts.We use derivative instruments, such as forward contracts, to manage our commodity risk.We also bear the risk of a counterparty failing to perform.While we employ prudent credit policies and obtain collateral where appropriate, counterparty credit exposure cannot be eliminated, particularly in volatile energy markets. Gains or losses on derivative contracts are marked to market, but we have received approval for regulatory accounting treatment of these mark-to-market adjustments, so there is no impact on our income statement. Adoption of new accounting pronouncements and application of accounting guidance for regulated operations can impact our financial results.The adoption of new accounting standards and changes to current accounting policies or interpretations of such standards may materially affect our financial position, results of operations or cash flows.Accounting policies also include industry-specific accounting standards applicable to rate-regulated utilities.If we determine that we no longer meet the criteria to account for regulated operations, the accounting impact would be a charge to operations of $11.8 million on a pre-tax basis as of December 31, 2009, assuming no stranded cost recovery would be allowed through a rate mechanism.We would also be required to record pension and postretirement costs of $31.3 million on a pre-tax basis to Accumulated Other Comprehensive Loss and $0.7 million to Retained Earnings as a reduction in stockholders’ equity and would be required to determine any potential impairment to the carrying costs of deregulated plant.The financial statement impact resulting from the discontinuance of accounting for regulated operations might also trigger certain defaults under our current financial covenants. The effect of the adverse impacts from these risk factors on our utility earnings could be mitigated by the earnings sharing adjustment mechanism in the alternative regulation plan effective January 1, 2009. Anti-takeover provisions of Vermont law, our articles of association and our bylaws may prevent or delay an acquisition of us that stockholders may consider favorable or attempts to replace or remove our management that could be beneficial to our stockholders. Our articles of association and bylaws contain provisions that could make it more difficult for a third party to acquire us without the consent of our board of directors.They provide for our board of directors to be divided into three classes serving staggered terms of three years and permit removal of directors only for cause by the holders of not less than 80 percent of the shares entitled to vote (except where our Senior Preferred Stock has a right to participate in voting after certain arrearages in payments of dividends).Additionally, they require advance notice of stockholder proposals and stockholder nominations to the board of directors.In addition, they impose restrictions on the persons who may call special stockholder meetings.In addition, Vermont law allows directors to consider the interests of constituencies other than stockholders in determining appropriate board action on a recommendation of a business combination to stockholders.The approval of a U.S. government regulator or the PSB will also be required of certain types of business combination transactions.These provisions may delay or prevent a change of control of our company even if this change of control would benefit our stockholders. We have other business risks related to liquidity.An extended unplanned Vermont Yankee plant outage or similar event could have a significant effect on our liquidity due to the potentially high cost of replacement power and performance assurance requirements arising from purchases through ISO-New England or third parties. Any disruption could require us to take measures to conserve cash until the capital markets stabilize or until alternative credit arrangements or other funding for our business needs can be arranged.Such measures could include deferring capital expenditures and reducing dividend payments or other discretionary uses of cash. Page 13 of 123 Our credit facilities provide liquidity for general corporate purposes, including working capital needs and power contract performance assurance requirements in the form of funds borrowed and letters of credit.We raised $20.9 million, net of issuance costs, in a secondary offering of our common stock in November 2008.The proceeds were used for general corporate purposes including investments in our core infrastructure to maintain system reliability.If we are ever unable to secure needed funding, we would review our corporate goals in response to the financial limitation. Other material risks to cash flow from operations include: loss of retail sales revenue from unusual weather; slower-than-anticipated load growth and unfavorable economic conditions; increases in net power costs due to lower-than-anticipated margins on sales revenue from excess power or an unexpected power source interruption; required prepayments for power purchases; and increases in performance assurance requirements described above, as a result of high power market prices. Continued turbulence in the capital markets could limit or delay our ability to obtain additional outside capital on reasonable terms, and could negatively affect our ability to remarket and keep outstanding $10.8 million of our revenue bonds with monthly interest rate resets. A related liquidity risk is our growing reliance on cash distributions from one of our affiliates. Transco’s ability to pay distributions is subject to its financial condition and financial covenants in the various loan documents to which it is a party. Although it is a regulated business, Transco may not always have the resources needed to pay distributions with respect to the ownership units in the same manner as VELCO paid in the past. Likewise, our business follows the economic cycles of the customers we serve. The economic downturn, subsequent recession and increased cost of energy supply have and could continue to adversely affect energy consumption and therefore impact our results of operations. Economic downturns or periods of high energy supply costs typically lead to reductions in energy consumption and increased conservation measures. These conditions could adversely impact the level of energy sales and result in less demand for energy delivery. However, the effect of unanticipated reduced consumer demand on our revenue will be offset to a large degree by the power cost and earnings sharing adjustment mechanism in the alternative regulation plan that became effective January 1, 2009.Anticipated consumer demand is reflected in base rates set annually under the plan. Economic conditions in our service territory also impact our collections of accounts receivable and financial results. An inability to access capital markets at attractive rates could materially increase our expenses.We rely on access to capital markets as a significant source of liquidity for capital requirements not satisfied by operating cash flows.Our business is capital intensive and dependent on our ability to access capital at rates and on terms we determine to be attractive.If our ability to access capital becomes significantly constrained, our interest costs could increase materially, our financial condition could be harmed and future results of operations could be adversely affected. Our current credit rating is subject to change and ratings below investment grade could increase our capital costs and collateral requirements.In December 2009, Moody’s Investors Service issued us a corporate credit rating of Baa3, which is investment grade.Subsequently, Standard & Poor’s Ratings Services withdrew, at our request, its rating of us which had been BB+ (below investment grade) since June 2005.Restoration of our credit rating to investment grade was a key goal for us during that time.Attaining an investment-grade rating benefits our customers and shareholders by giving us access to lower-cost capital, more power purchase and sale counterparties, and higher collateral thresholds.Looking ahead, as long-term power contracts with Hydro-Quebec and Vermont Yankee begin to expire two years from now, these ratings become even more important. The costs associated with healthcare or pension obligations could escalate at rates higher than anticipated, which could adversely affect our results of operations and cash flows.Active employee and retiree healthcare and pension costs are a significant part of our cost structure.The costs associated with healthcare or pension obligations could escalate at rates higher than anticipated, which could adversely affect our results of operations and cash flows.Also, see Part II, Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Critical Accounting Policies and Estimates, Pension and Postretirement Medical Benefits. We have risks related to the cost and implementation of new technology projects.The CVPS SmartPower TM (“SmartPower”) plan involves the deployment of technologies that may change our business in fundamental ways. We believe these changes will be in the best interest of the company and our customers. However, the full extent of these changes is not yet known or knowable, and we cannot say with certainty that the deployment of these technologies will not present some risks to the company and its operations. As our industry deploys these technologies and their impacts become more understood, we will be able to more precisely estimate the risks, if any, of these technologies on our business. Page 14 of 123 We are working with the DPS, to reach an agreement on the recovery of costs associated with the plan, and we will seek PSB approval of the agreement.Extensions of the regulatory review process will impact the SmartPower project schedule. SmartPower is highly dependent on other capital projects.We are working with various parties to build a communications infrastructure that will support an advanced meter infrastructure.VELCO, our transmission affiliate, is in the process of developing its related project plans and milestones for its capital projects.If the milestones of VELCO’s projects are out of phase with our SmartPower telecommunications requirements, temporary solutions could add cost to the SmartPower project. We have risks related to technology interruptions and changes.Our daily operations are heavily dependent on technology and computing systems.While our technological infrastructure is highly reliable, and extended outages and failures are not anticipated, extended outages could adversely impact many aspects of our business.Changes in technology and/or an accelerated rate of change in technology could also have an adverse impact on our business. The loss of key personnel or the inability to hire and retain qualified employees could have an adverse effect on our business, financial condition and results of operations. Our operations depend on the continued efforts of our employees. Retaining key employees and maintaining the ability to attract new employees are important to both our operational and financial performance.A significant portion of our workforce, including many workers with specialized skills maintaining and servicing the electrical infrastructure, will be eligible to retire over the next five to 10 years.Also, members of our management or key employees may leave the company unexpectedly.Such highly skilled individuals and institutional knowledge cannot be quickly replaced due to the technically complex work they perform. Item 1B.Unresolved Staff Comments None Item 2.Properties We hold in fee all of our principal plants and important units, including those of our consolidated subsidiaries.Transmission and distribution facilities that are not located in or over public highways are, with minor exceptions, located on land owned in fee or pursuant to easements, most of which are perpetual.Transmission and distribution lines located in or over public highways are located pursuant to authority conferred on public utilities by statute, subject to regulation of state or municipal authorities.Substantially all of our utility property and plant is subject to liens under our First Mortgage Indenture. Our properties are operated as a single system that is interconnected by the transmission lines of Transco, New England Power and Public Service Company of New Hampshire.We own and operate 23 small generating stations in Vermont with a total current nameplate capability of 74.2 MW.Our joint ownership interests include: a 1.7769 percent interest in an oil-generating plant in Maine; a 20 percent interest in a wood-, gas- and oil-fired generating plant in Vermont; a 1.7303 percent interest in a nuclear generating plant in Connecticut; and a 47.52 percent interest in a transmission interconnection facility in Vermont.Additional information with respect to these properties is set forth under Part I, Item 1, Business, Sources and Availability of Power Supply and is incorporated herein by reference. At December 31, 2009, our electric transmission and distribution systems consisted of approximately 617 miles of overhead transmission lines, 8,470 miles of overhead distribution lines and 466 miles of underground distribution lines. All are located in Vermont except for approximately 23 miles in New Hampshire and 2 miles in New York. Transco’s properties consist of approximately 621 miles of high-voltage overhead and underground transmission lines and associated substations.The lines connect on the west with the lines of National Grid New York at the Vermont-New York border near Whitehall, N.Y. and Bennington, Vt., and with the submarine cable of New York Power Authority near Plattsburgh, N.Y.; on the south and east with the lines of National Grid New England, Public Service Company of New Hampshire and Northeast Utilities; on the south with the facilities of Vermont Yankee and with National Grid New England near Adams, Mass.; and on the northern border of Vermont with the lines of Hydro-Quebec near Derby, Vt. and through the Highgate converter station and tie line that we jointly own with several other Vermont utilities. VELCO’s wholly owned subsidiary, Vermont Electric Transmission Company, Inc. has approximately 52 miles of high-voltage DC transmission lines connecting with the transmission line of Hydro-Quebec at the Quebec-Vermont border in the Town of Norton, Vt. and connecting with the transmission line of New England Electric Transmission Corporation, a subsidiary of National Grid USA, at the Vermont-New Hampshire border near New England Power Company’s Moore hydroelectric generating station. Page 15 of 123 Item 3.Legal Proceedings We are involved in legal and administrative proceedings in the normal course of business and do not believe that the ultimate outcome of these proceedings will have a material adverse effect on our financial position, results of operations or cash flows. Item 4. Removed and Reserved Page 16 of 123 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a)Our common stock is listed on the New York Stock Exchange (“NYSE”) under the trading symbol CV. The table below shows the high and low sales price of our Common Stock, as reported on the NYSE composite tape by The Wall Street Journal, for each quarterly period during the last two years as follows: Market Price High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ (b)As of December 31, 2009, there were 5,949 holders of our Common Stock, $6 par value. (c)Common Stock dividends have been declared quarterly and cash dividends of $0.23 per share were paid for all quarters of 2009 and 2008. So long as any Senior Preferred Stock is outstanding, except as otherwise authorized by vote of two-thirds of such class, if the Common Stock Equity (as defined) is, or by the declaration of any dividend will be, less than 20 percent of Total Capitalization (as defined), dividends on Common Stock (including all distributions thereon and acquisitions thereof), other than dividends payable in Common Stock, during the year ending on the date of such dividend declaration, shall be limited to 50 percent of the Net Income Available for Dividends on Common Stock (as defined) for that year; and if the Common Stock Equity is, or by the declaration of any dividend will be, from 20 percent to 25 percent of Total Capitalization, such dividends on Common Stock during the year ending on the date of such dividend declaration shall be limited to 75 percent of the Net Income Available for Dividends on Common Stock for that year.The defined terms identified above are used herein in the sense as defined in subdivision 8A of our Articles of Association; such definitions are based upon our unconsolidated financial statements.As of December 31, 2009, the Common Stock Equity of our unconsolidated company was 52.4 percent of Total Capitalization. Our First Mortgage Bond indenture contains certain restrictions on the payment of cash dividends on capital stock and other Restricted Payments (as defined).This covenant limits the payment of cash dividends and other Restricted Payments to our Net Income (as defined) for the period commencing on January 1, 2001 up to and including the month next preceding the month in which such Restricted Payment is to be declared or made, plus approximately $77.6 million.The defined terms identified above are used herein in the sense as defined in Section 5.09 of the Forty-Fourth Supplemental Indenture dated June 15, 2004; such definitions are based upon our unconsolidated financial statements.As of December 31, 2009, $75.7 million was available for such dividends and other Restricted Payments. (d)The information required by this item is included in Part III, Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters, herein. (e) The performance graph showing our five-year total shareholder return required by this item is included in our Annual Report to Shareholders and is hereby incorporated by reference. Page 17 of 123 Item 6.Selected Financial Data (in thousands, except per share amounts) Income Statement Operating revenues $ Income from continuing operations (a) $ Income from discontinued operations (b) 0 0 0 Net income $ Per Common Share Data Basic earnings from continuing operations $ Basic earnings from discontinued operations Basic earnings per share $ Diluted earnings from continuing operations $ Diluted earnings from discontinued operations Diluted earnings per share $ Cash dividends declared per share of common stock $ Balance Sheet Long-term debt (c) (d) $ Capital lease obligations (d) $ Redeemable preferred stock (d) $ 0 $ Total capitalization (d) $ Total assets (e) $ (a) For 2005, includes a $21.8 million pre-tax charge to earnings ($11.2 million after-tax) related to a 2005 Rate Order. (b) For 2006 and 2005, includes Catamount, which was sold in the fourth quarter of 2005. (c) For 2009 and 2008, includes $60 million of newly issued 6.83%, Series UU first mortgage bonds, due in 2028. (d) Amounts exclude current portions. (e) We invested $20.8 million in Transco in 2009, $3.1 million in 2008, $53 million in 2007 and $23.3 million in 2006. Page 18 of 123 CENTRAL VERMONT PUBLIC SERVICE CORPORATION Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations In this section we discuss our general financial condition and results of operations.Certain factors that may impact future operations are also discussed.Our discussion and analysis is based on, and should be read in conjunction with, the accompanying Consolidated Financial Statements.The discussion below also includes non-GAAP measures referencing earnings per diluted share for variances described below in Results of Operations.We use this measure to provide additional information and believe that this measurement is useful to investors to evaluate the actual performance and contribution of our business activities.This non-GAAP measure should not be considered as an alternative to our consolidated fully diluted earnings per share determined in accordance with GAAP as an indicator of our operating performance.Also, please refer to our “Cautionary Statement Regarding Forward-Looking Information” section preceding Part I, Item 1, Business of this Form 10-K. COMPANY OVERVIEW We are regulated by the Vermont Public Service Board (“PSB”), the Federal Energy Regulatory Commission (“FERC”) and the Connecticut Department of Public Utility Control with respect to rates charged for service, accounting, financing and other matters pertaining to regulated operations.Fair regulatory treatment is fundamental to maintaining our financial stability.Rates must be set at levels to recover costs, including a market rate of return to equity and debt holders, in order to attract capital.As discussed under the heading Retail Rates and Alternative Regulation below, the PSB approved, with modifications, the alternative regulation plan that we proposed in August 2007, with modifications.The implementation of this plan on January 1, 2009, has provided timelier rate adjustments to reflect changes in power, operating and maintenance costs, which better serve the interests of customers and shareholders. As a regulated electric utility, we have an exclusive right to serve customers in our service territory, which can generally be expected to result in relatively stable revenue streams.The ability to increase our customer base is limited to acquisitions or growth within our service territory.Due to the nature of our customer base, weather and economic conditions can significantly affect retail sales revenue.Retail sales volume over the last 10 years has grown at an average rate of less than 1 percent per year, ranging from a decrease of about 3 percent in 2009, primarily due to the poor economy, to increases of over 2 percent in other years.We currently have sufficient power resources to meet or exceed our forecasted load requirements through March 2012. Our non-regulated wholly owned subsidiary Catamount Resources Corporation (“CRC”) owns Eversant Corporation (“Eversant”), which operates a rental water heater business through its wholly owned subsidiary, SmartEnergy Water Heating Services, Inc.This is not a significant business activity for us. EXECUTIVE SUMMARY Our consolidated 2009 earnings were $20.7 million, or $1.74 per diluted share of common stock. This compares to consolidated 2008 earnings of $16.4 million, or $1.52 per diluted share of common stock, and consolidated 2007 earnings of $15.8 million, or $1.49 per diluted share of common stock.The primary drivers of earnings variances for the three years are described in Results of Operations below. A December 2008 ice storm did unprecedented damage to significant portions of our electrical system in rugged, rural sections of southern and eastern Vermont.The restoration effort resulted in our most expensive storm recovery with costs of more than $5 million, exceeding the repair costs we incurred as a result of the so-called Nor’icane of 2007, previously the most expensive storm in our history with incremental storm restoration costs totaling $3.5 million.Our rates include a five-year average of storm restoration costs, but given the magnitude of the ice storm, that average will not fully recover our current costs.We filed a motion with the PSB to allow us to defer the portion of the ice storm recovery costs not reflected in rates, and to recover those costs over a one-year period beginning July 1, 2009.On February 12, 2009, the PSB approved our request.The amount of the deferral, based on actual costs, was $3.2 million. While these storms presented enormous challenges, employees’ responses won the company accolades within Vermont and nationally.The Vermont Legislature passed resolutions praising the company’s efforts in both instances.Employees’ efforts also earned the 2007 and 2008 Edison Electric Institute’s Emergency Recovery Awards, the industry’s highest honor for storm recovery and response. Page 19 of 123 The equity markets affect the value of our employee benefit and nuclear decommissioning trust funds and the cash surrender value of variable life insurance policies included in our Rabbi Trust.The fair value of our pension and postretirement trust fund investments increased $23.8 million during 2009 as the equity markets began to recover from losses sustained in 2008.The fair value of our pension and postretirement trust fund investments decreased $16.3 million during 2008, principally due to the decline in equity markets.In 2009, the value of our Millstone Unit #3 nuclear decommissioning trust fund increased by $0.9 million, and the cash surrender value of certain variable life insurance policies increased by $1.1 million, as the equity markets began to recover from losses sustained in 2008.In 2008, the value of our Millstone Unit #3 nuclear decommissioning trust fund decreased by $1.4 million, and the cash surrender value of certain variable life insurance policies decreased by $2 million, principally due to the downturn of the equity markets.See Results of Operations, Liquidity and Capital Resources, Pension and Postretirement Medical Plan below for additional information. During 2009, we made progress on several key strategic financial initiatives including: § Our corporate credit rating was returned to investment grade.In December 2009, Moody’s Investors Service issued us a corporate credit rating of Baa3, which is investment grade.Subsequently, Standard & Poor’s Ratings Services withdrew, at our request, its rating of us which had been BB+ since May 2005. § In December 2009 we made a $20.8 million investment in Transco.This increased our equity investment in Transco to $114.7 million at December 31, 2009.See Liquidity, Capital Resources and Commitments. § In December 2009, we obtained a 364-day, $15 million revolving credit facility with a bank in addition to an existing $40 million revolving credit facility with a different bank. Other financial initiatives that we continue to focus on include maintaining sufficient liquidity to support ongoing operations, the dividend on our common stock, investing in our electric utility infrastructure, planning for replacement power when our long-term power contracts expire, and evaluating opportunities to further invest in Transco. Continued focus on these financial initiatives is critical to maintaining our corporate credit rating.We discuss these financial initiatives and the risks facing our business in more detail below. RETAIL RATES AND ALTERNATIVE REGULATION Retail Rates Our retail rates are approved by the PSB after considering the recommendations of Vermont’s consumer advocate, the Vermont Department of Public Service (“DPS”).Fair regulatory treatment is fundamental to maintaining our financial stability.Rates must be set at levels to recover costs, including a market rate of return to equity and debt holders, in order to attract capital. On September 30, 2008, the PSB issued an order approving, with modifications, the alternative regulation plan proposal that we submitted in August 2007.The plan became effective on November 1, 2008.It expires on December 31, 2011, but we have an option to petition for an extension.The plan replaces the traditional ratemaking process and allows for quarterly rate adjustments to reflect changes in power supply and transmission-by-others costs (“PCAM” adjustment); annual base rate adjustments to reflect changing costs; and annual rate adjustments to reflect changes, within predetermined limits, from the allowed earnings level.Under the plan, the allowed return on equity will be adjusted annually to reflect one-half of the change in the average yield on the 10-year Treasury note as measured over the last 20 trading days prior to October 15 of each year.The earnings sharing adjustment mechanism (“ESAM”) within the plan provides for the return on equity of the regulated portion of our business to fall between 75 basis points above or below the allowed return on equity before any adjustment is made.If the actual return on equity of the regulated portion of our business exceeds 75 basis points above the allowed return, the excess amount is returned to ratepayers in a future period.If the actual return on equity of our regulated business falls between 75 and 100 basis points below the allowed return on equity, the shortfall is shared equally between shareholders and ratepayers.Any earnings shortfall in excess of 100 basis points below the allowed return on equity is recovered from ratepayers.These adjustments are made at the end of each fiscal year. The PCAM and ESAM adjustments are not subject to PSB suspension, but the PSB may open an investigation and, to the extent it finds, after notice and hearing, that a calculation in the adjustments was inaccurate or reflects costs inappropriate for inclusion in rates, it may require a modification of the associated adjustments to the extent necessary to correct the deficiencies. Page 20 of 123 On October 31, 2008, we submitted a base rate filing for the rate year commencing January 1, 2009 that reflected a 0.33 percent increase in retail rates.The result of the return on equity adjustment for 2009, in accordance with the plan, was a reduction of 0.44 percent, resulting in an allowed return on equity for 2009 of 9.77 percent.On November 17, 2008, the DPS filed a request for suspension and investigation of our filing.Citing concerns about staffing levels and inadequate supporting documentation for some proposed rate base additions, the DPS recommended a 0.43 percent rate decrease. On December 17, 2008, we filed a Memorandum of Understanding with the PSB setting forth agreements that we reached with the DPS regarding the PSB’s investigation into our 2009 retail rates.Pursuant to the Memorandum of Understanding, we agreed to leave rates unchanged, with no increase or decrease, and that we and the DPS would request the PSB to open a docket to resolve the DPS’s concerns regarding our level of staffing. On February 13, 2009, the PSB approved the Memorandum of Understanding, and ordered the rate investigation closed. On February 2, 2009, we filed a motion with the PSB requesting to defer the incremental 2008 storm costs through our alternative regulation plan and collect them in rates through the ESAM over 12 months beginning on July 1, 2009.On February 3, 2009, the DPS filed a letter supporting our motion and on February 12, 2009, the PSB approved the request.The amount of the deferral, based on actual costs, was $3.2 million. On May 1, 2009, we filed an ESAM report, including supporting documentation, with the PSB requesting that rates be increased 1.15 percent for 12 months beginning with bills rendered July 1, 2009 to recover the $3.2 million of incremental 2008 storm costs.On June 15, 2009, the DPS recommended that the ESAM report be approved as filed.On June 30, 2009, the PSB accepted the DPS recommendation and approved the filing.The rate increase has been implemented as proposed. The PCAM adjustments for the first, second and third quarters of 2009 were calculated to be over-collections of $0.6 million, $0.5 million and $0.6 million, respectively and each was recorded as a current liability.We filed PCAM reports each quarter, including supporting documentation, with the PSB identifying the over-collections.In each case, the DPS recommended the PCAM report be approved as filed and the PSB accepted the DPS recommendation and approved the filing.The first and second quarter over-collections were returned to customers over the three months ending September 30, 2009 and December 31, 2009, respectively.The third quarter over-collection is being returned to customers over the three months ending March 31, 2010. The fourth quarter 2009 PCAM adjustment was calculated to be an over-collection of $1.0 million and is recorded as a current liability at December 31, 2009.On January 29, 2010, we filed a PCAM report, including supporting documentation, with the PSB outlining the over-collection.The over-collection will be returned to customers over three months ending June 30, 2010. On October 30, 2009, we submitted a base rate filing (“2010 base rate filing”) for the rate year commencing January 1, 2010, reflecting an increase in revenues of $16.6 million or a 5.91 percent increase in retail rates.Under our alternative regulation plan, the annual change in the non-power costs, as reflected in our base rate filing, is limited to any increase in the U.S. Consumer Price Index for the northeast (“CPI-NE”), less a 1 percent productivity adjustment. The non-power costs associated with the implementation of our asset management plan are excluded from the non-power cost cap.Our 2010 non-power costs exceeded the non-power cost cap by approximately $1 million and these costs (“disallowed costs”) will not be included in our 2010 non-power base rates. These disallowed costs will be factored into the earnings-sharing adjustment mechanism when it is calculated after the close of rate year 2010.The allowed rate of return for 2010, calculated in accordance with the plan, will be 9.59 percent. On December 16, 2009, the DPS notified the PSB that they disagreed with the calculation of the CPI-NE factor in our 2010 base rate filing. The DPS believed we should have used a CPI-NE factor of negative 0.7 percent rather than zero, which would reduce the increase in revenues to $15.6 million or a 5.58 percent increase in retail rates. On December 22, 2009, we filed an amended 2010 base rate filing with the PSB. The amended filing reflected a CPI-NE factor of negative 0.7 percent and requested an increase of $15.6 million or a 5.58 percent increase in retail rates effective with bills rendered January 1, 2010. On December 31, 2009, the PSB issued its order approving a rate increase of 5.58 percent effective for bills rendered on January 1, 2010.Prior to this increase, our rates had increased just 5.4 percent since 1999. Page 21 of 123 As part of our 2010 base rate filing, we proposed an amendment to the non-power cost cap formula of our alternative regulation plan to allow an adder for new initiatives arising after the effective date of the plan. The DPS was supportive of the proposal, and the 2010 base rate filing increase approved by the PSB included recovery of costs for two new initiatives. However, the PSB has not yet acted on the proposed amendment. If the PSB ultimately decides not to approve the amendment, we will be required to refund approximately $0.5 million to customers. Using the methodology specified in our alternative regulation plan, we calculated the 2009 return on equity from the regulated portion of our business to be approximately 9.9 percent. We are required to file this calculation with the PSB by May 1, 2010. No ESAM adjustment was required since this return was within 75 basis points of our 2009 allowed return on equity of 9.77 percent. Staffing Level Investigation On February 13, 2009, the PSB opened an investigation into the staffing levels of the company as requested by us and the DPS. On March 25, 2009, the PSB convened a prehearing conference where we and the DPS agreed to a procedural schedule.We and the DPS further agreed that the scope of the technical hearings could be narrowed to devising a methodology for deriving productivity measures that would be tracked over time. The parties did not agree, however, as to what the substantive elements of that tracking methodology should be. Accordingly, the PSB ordered that the purpose of hearings in this proceeding would be to resolve this disagreement about the makeup of the productivity tracking methodology.Technical hearings were held in June 2009 and legal briefs were filed in July 2009. The PSB issued its Order in the case on August 20, 2009.In its decision, the board made no determination that we are over-staffed.We were allowed to increase our 2010 non-power cost cap by $0.2 million, representing the average cost of an additional 2.25 employees beyond the number that had been allowed in rates.As recommended by the 2008 business process review report, the PSB order requires us to undertake a comprehensive review of our organizational structure, staffing levels and costs to determine the appropriate structure and number of staff we should employ at ratepayer expense. On November 30, 2009, we filed a Memorandum of Understanding (“Staffing MOU”) with the PSB setting forth agreements that we reached with the DPS regarding the PSB’s investigation into our staffing levels. Under the Staffing MOU, in lieu of retaining a management consultant to perform a comprehensive review of our organizational structure and staffing, we and the DPS have agreed that we will reduce our staffing levels over a five-year period by a total of 17 positions as compared to the 549 positions we had on January 1, 2009. This reduction shall be in addition to the staffing changes contemplated to result from the implementation of CVPS SmartPowerTM. We retain discretion as to how to achieve the staffing reductions, and the DPS has agreed that it shall not oppose the recovery in rates of all reasonable costs associated with staffing and related compensation during the term of the Staffing MOU, provided that recovery of such costs is otherwise consistent with normal ratemaking standards.Nothing in the Staffing MOU precludes us from seeking to add staff as reasonably necessary in response to new requirements imposed by the state or federal government. The PSB has not yet acted on the MOU. LIQUIDITY, CAPITAL RESOURCES AND COMMITMENTS Cash Flows At December 31, 2009, we had cash and cash equivalents of $2.1 million and at December 31, 2008, we had cash and cash equivalents of $6.7 million. Our primary uses of cash in 2009 included capital expenditures, investments in affiliates, common and preferred dividend payments, retirement of debt, interest expense and long-term debt payments, and contributions to the pension and postretirement medical plans.Our primary sources of cash in 2009 were from our electric utility operations, net proceeds from our revolving credit facility and distributions received from affiliates. Operating Activities:Operating activities provided $42.1 million in 2009, compared to $28.4 million in 2008.The increase of $13.7 million was primarily due to an increase in earnings and income tax refunds received in 2009.In the first quarter of 2009, we received $6.5 million of income tax refunds resulting from our election of federal bonus depreciation on our assets as well as our share of Transco assets placed in service during 2008. At December 31, 2009, our retail customers’ accounts receivable over 60 days was $2.5 million and was $2.7 million at December 31, 2008, which was a decrease of 5.4 percent. The decrease in cash from operating activities from 2007 to 2008 was due primarily to an increase in special deposits and restricted cash for power collateral, working capital and other items; partially offset by higher distributions received from affiliates, most materially from our investments in Transco. Page 22 of 123 Investing Activities:Investing activities used $52.9 million in 2009, compared to $40.5 million in 2008.The increase of $12.4 million was primarily due to our $20.8 million equity investment in Transco in December 2009, partially offset by a decrease in construction and plant expenditures given a large transmission project in 2008.The majority of the construction and plant expenditures were for system reliability, performance improvements and customer service enhancements. The increase in cash from investing activities from 2007 to 2008 was primarily due to a lower level of investing in Transco in 2008; partially offset by higher construction and plant expenditures in 2008. Financing Activities: Financing activities provided $6.2 million in 2009, compared to $15 million in 2008.The decrease of $8.8 million was primarily due to the 2008 issuances of $23.5 million of common stock and $60 million of first mortgage bonds, partially offset by the repayment of a $53 million short-term bridge loan in 2008.In 2009, we received $23.3 million of net proceeds from our revolving credit facility. The decrease in cash from financing activities from 2007 to 2008 was primarily due to the 2008 issuances of $23.5 million of common stock vs. $53 million of proceeds received in 2007 from the short-term bridge loan.Also, see Financing below. Transco In December 2009, we invested an additional $20.8 million in Transco and our direct ownership interest increased from 33.02 percent to 33.35 percent as a result of additional member contributions from Vermont utilities.Our total direct and indirect interest in Transco decreased from 39.67 percent to 38.68 percent. In December 2008, we invested an additional $3.1 million in Transco and our direct ownership interest decreased from 39.79 percent to 33.02 percent as a result of additional member contributions from Vermont utilities primarily related to specific facilities.Our total direct and indirect interest in Transco decreased from 45.68 percent to 39.67 percent. Based on current projections, Transco expects to need additional equity capital in 2010 and 2011, but its projections are subject to change based on a number of factors, including revised construction estimates, timing of project approvals from regulators, and desired changes in its equity-to-debt ratio.While we have no obligation to make additional investments in Transco, which are subject to available capital and appropriate regulatory approvals, we continue to evaluate investment opportunities on a case-by-case basis.Based on Transco’s current projections, we could have an opportunity to make additional investments of up to $43.5 million in 2010 and $11.5 million in 2011, but the timing and amount depend on the factors discussed above and the amounts invested by other owners. We are currently evaluating debt and equity issuance alternatives to fund these investments, but any investments that we make in Transco are voluntary, and subject to available capital and appropriate regulatory approvals.These capital investments in Transco and the core business provide value to customers and shareholders alike.They provide shareholders with a return on investment, while helping to improve and maintain reliability for our customers. DividendsOur dividend level is reviewed by our Board of Directors on a quarterly basis.It is our goal to ensure earnings in future years are sufficient to maintain our current dividend level. Dividend Reinvestment PlanOur Dividend Reinvestment Plan has been using Treasury shares as the source of common shares to meet reinvestment obligations since July 2007. These elections are expected to result in additional cash flow of $1 million to $2 million annually.In September 2009, we ceased using Treasury shares and began using original issue shares to meet reinvestment obligations under the plan. Customer BankruptcyOn October 26, 2009, a major telecommunications customer filed for bankruptcy protection.In 2009, this customer received electric services totaling $2.1 million and as of December 31, 2009, our accounts receivable includes an estimate of the net realizable amount.We are unable to predict the outcome of this matter at this time or its impact on our financial statements. Page 23 of 123 Cash Flow Risks Based on our current cash forecasts, we will require outside capital in addition to cash flow from operations and our $40 million and $15 million unsecured revolving credit facilities in order to fund our business over the next few years.Prolonged upheaval in the capital markets could negatively impact our ability to obtain outside capital on reasonable terms.If we were ever unable to obtain needed capital, we would re-evaluate and prioritize our planned capital expenditures and operating activities.In addition, an extended unplanned Vermont Yankee plant outage or similar event could significantly impact our liquidity due to the potentially high cost of replacement power and performance assurance requirements arising from purchases through ISO-New England or third parties.An extended Vermont Yankee plant outage could involve cost recovery via our forced outage insurance policy and recoveries under the PCAM but in general would not be expected to materially impact our financial results, if the costs are recovered in retail rates in a timely fashion.Other material risks to cash flow from operations include: loss of retail sales revenue from unusual weather; slower-than-anticipated load growth and unfavorable economic conditions; increases in net power costs largely due to lower-than-anticipated margins on sales revenue from excess power or an unexpected power source interruption; required prepayments for power purchases; and increases in performance assurance requirements.It is important to note, however, that our alternative regulation plan sets bands around the earnings in our regulated business, which ensures, in part, that they will not fall below prescribed levels. See Retail Rates and Alternative Regulation above for additional information related to mechanisms designed to mitigate our utility-related risks.See Retail Rates and Alternative Regulation above for additional information related to mechanisms designed to mitigate our utility-related risks. Global Economic CrisisDue to the global economic crisis, there was a significant decline in lending activity beginning in 2008, which has recently begun to abate.We expect to have access to liquidity in the capital markets when needed at reasonable rates.We have access to a $40 million unsecured revolving credit facility and a $15 million unsecured revolving credit facility with two different lending institutions. However, sustained turbulence in the global credit markets could limit or delay our access to capital.As part of our enterprise risk management program, we routinely monitor our risks by reviewing our investments in and exposure to various firms and financial institutions. Financing Long-Term Debt:Substantially all of our utility property and plant are subject to the lien under our First Mortgage Indenture.Associated scheduled sinking fund and maturity payments for the next five years are: zero in 2010, $20 million in 2011, zero in 2012, $5.8 in 2013 and zero in 2014.Currently, we are in compliance with the terms of all of our debt financing documents. Credit Facility: We have a three-year, $40 million unsecured revolving credit facility with a lending institution pursuant to a credit agreement dated November 3, 2008.Our obligation under the credit agreement is guaranteed by our wholly owned, unregulated subsidiaries, C.V. Realty and CRC. The purpose of the facility is to provide liquidity for general corporate purposes, including working capital needs and power contract performance assurance requirements, in the form of funds borrowed and letters of credit.Financing terms and costs include an annual commitment fee of 0.15 percent on the unused balance, plus interest on the outstanding balance of amounts borrowed at various interest options and a commission of 0.7 percent on the average daily amount of letters of credit outstanding.All interest, commission and fee rates are based on our unsecured issuer rating.The facility contains a material adverse effect clause, which permits the lender to deny a transaction at the point of request. We are also required to collateralize any outstanding letter of credit in the event of a default under the credit facility.At December 31, 2009, $23.3 million in loans and no letters of credit were outstanding under the credit facility. We also have a 364-day, $15 million unsecured revolving credit facility with a different lending institution pursuant to a credit agreement dated December 30, 2009.The purpose and obligation under this credit agreement are the same as described above.Financing terms and costs include an annual commitment fee of 0.5 percent on the unused facility balance, and commission of 2 percent per year on the average daily amount of letter of credit outstanding.Interest on the outstanding balance of amounts borrowed under various interest options is based on our unsecured issuer rating.The facility does not contain a material adverse effect clause or the requirement to collateralize any outstanding letter of credit in the event of a default under the credit facility.At December 31, 2009, there were no borrowings or letters of credit outstanding under the credit facility. Page 24 of 123 Letters of Credit: We have two outstanding unsecured letters of credit, issued by one bank, that support the Connecticut Development Authority (“CDA”) and Vermont Industrial Development Authority (“VIDA”) revenue bonds.These letters of credit total $11.1 million in support of two separate issues of industrial development revenue bonds totaling $10.8 million. We pay an annual fee of 2.4 percent on the letters of credit, based on our unsecured issuer rating.These letters of credit expire on November 30, 2012. The letters of credit contain cross-default provisions to our wholly owned subsidiaries. These cross-default provisions generally relate to an inability to pay debt or debt acceleration, the levy of significant judgments or insolvency.At December 31, 2009, there were no amounts drawn under these letters of credit. Revenue Bonds:Because of the three-year term of the new letters of credit discussed above, the VIDA and CDA revenue bonds have been reclassified from Notes Payable to Long-Term Debt in the 2009 financial statements. Refinancing Plans:We are currently reviewing options to issue debt and equity to support working capital requirements resulting from investments in our distribution and transmission system.On November 6, 2009, we filed a Registration Statement on Form S-3 with the SEC requesting the ability to offer, from time to time and in one or more offerings, up to $55 million of our common stock.On December 4, 2009, the SEC declared the Registration Statement to be effective.On January 15, 2010, we filed a Prospectus Supplement with the SEC noting that we entered into an Equity Distribution agreement allowing us to issue up to $45 million of shares under an “at-the-market” offering program.As of December 31, 2009, no shares have been issued under this arrangement. Covenants:At December 31, 2009, we were in compliance with all financial and non-financial covenants related to our various debt agreements, articles of association, letters of credit, credit facilities and material agreements.Some of the typical covenants include: · The timely payment of principal and interest; · Information requirements, including submitting financial reports filed with the SEC to lenders; · Performance obligations, audits/inspections, continuation of the basic nature of business, restrictions on certain matters related to merger or consolidation, restrictions on disposition of all or substantially all of our assets; · Limitations on liens; · Limits on the amount of additional debt (short- and long-term) and equity that can be issued; · Restrictions on the payment of dividends and optional stock redemptions, or the making of certain investments, loans, guarantees, and acquisitions in the absence of a waiver; and · Maintenance of certain financial ratios. These are usual and customary provisions, not necessarily unique to us.If we were to default on any of our covenants in the absence of a waiver or amendment, the lenders could take actions such as terminating their obligations, declaring all amounts outstanding or due immediately payable, or taking possession of or foreclosing on mortgaged property.Substantially all of our utility property and plant is subject to liens under our First Mortgage Bond indenture. The most restrictive of our maintenance covenants is a first mortgage bond interest coverage test.We are required to maintain earnings at a two times interest coverage.At December 31, 2009, our earnings covered our first mortgage bond interest 3.9 times.At December 31, 2009, we had the ability to declare $75.7 million additional dividends or other restricted payments.Also, at December 31, 2009, we were permitted to incur $38.8 million of additional mortgage bond debt and $102.5 million of unsecured debt, of which only $88.3 million could be short-term. Capital Commitments Our business is capital-intensive because annual construction expenditures are required to maintain the distribution system.Capital expenditures in 2009 amounted to $31.4 million.Capital expenditures for the next five years are expected to range from $37 million to $53 million annually, including an estimated total of more than $60 million for CVPS SmartPowerTM over the five-year period.On October 27, 2009, the U.S. Department of Energy (“DOE”) announced that Vermont’s electric utilities will receive $69 million in federal stimulus funds to deploy advanced metering, new customer service enhancements and grid automation.As a participant on Vermont’s smart grid stimulus application, we expect to receive a grant of over $31 million.This award will fund a portion of the SmartPower project total discussed above and is reflected in the five-year capital expenditure estimates above.We are now negotiating with the DOE and other Vermont utilities to finalize funding and requirements.The spending levels reflect our continued commitment to invest in system upgrades. These estimates are subject to continuing review and adjustment, and actual capital expenditures and timing may vary. Page 25 of 123 Contractual Obligations Significant contractual obligations as of December 31, 2009 are summarized below. Payments Due by Period (dollars in millions) Contractual Obligations Total Less than 1 year 1 - 3 years 3 - 5 years After 5 years Long-term debt (a) $ Interest on long-term debt (b) Redeemable preferred stock Capital lease (c) Operating leases - vehicle and other (d) Purchased power contracts (e) Nuclear decommissioning and other closure costs (f) Other purchase obligations (g) Total Contractual Obligations $ (a) Our credit facilities, debt agreements, letters of credit and articles of association contain customary covenants and default provisions.Non-compliance with certain covenants such as timely payment of principal and interest may constitute an event of default, which could cause an acceleration of principal payments in the absence of a waiver or amendment.Such acceleration would change the obligations outlined in the Contractual Obligations table. (b) Based on interest rates shown in Part II, Item 8, Note 13 - Long-Term Debt, Notes Payable and Credit Facility. (c) Includes interest payments based on imputed fixed interest rates at inception of the related leases. (d) Includes interest payments on fixed rates at inception and floating rate issues based on interest rates as of December 31, 2009. (e) Forecasted power purchases under long-term contracts with Hydro-Quebec, VYNPC and various Independent Power Producers. Our current retail rates include a provision for recovery of these costs from customers.The forecasted amounts in this table are based on certain assumptions including plant operations, weather conditions, market power prices and availability of the transmission system; therefore, actual results may differ.See Power Supply Matters for more information. (f) Estimated decommissioning and all other closure costs related to our equity ownership interests in Maine Yankee, Connecticut Yankee and Yankee Atomic.Our current retail rates include a provision for recovery of these costs from customers. (g) Amount represents open purchase orders, excluding those obligations that are separately reported.These payments are subject to change as certain purchase orders include estimates of material and/or services.Because payment timing cannot be determined, we include all open purchase order amounts in 2010.These amounts are not included on our Consolidated Balance Sheet. Pension and Postretirement Medical Benefit Obligations:The contractual obligation table above excludes estimated funding for the pension obligation reflected in our Consolidated Balance Sheet.In 2010, pending further review, we expect to contribute a total of $6.3 million to our pension and postretirement medical trust funds.Based on our current policy to fund at the actuarial expense level, we expect that pension and postretirement medical contributions could increase by approximately 30 percent by 2013, primarily due to the amortization of 2008 market losses.These payments may also vary based on changes in the fair value of plan assets and actuarial assumptions.Traditionally, we have recovered these costs through rates.Additional obligations related to our nonqualified pension plans are approximately $0.2 million per year. Income Taxes:At December 31, 2009, we did not have any uncertain tax position obligations that will result in future cash outflows. Capitalization Our capitalization for the past two years follows: (dollars in thousands) percent Common stock equity $ 52
